Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: An apparatus for repitching an plurality of articles comprising:
a. an upstream rotating cylindrical apparatus configured to rotate and transport a first article at a first tangential velocity;
b. a downstream rotating cylindrical apparatus configured to rotate and transport a second article at a second tangential velocity;
c. a closed loop track comprising:
i. a substantially straight upstream region; 
ii. a substantially straight downstream region, the track forms a path for a plurality of movers;
d. the plurality of movers comprising a first mover movably mounted on the track in the substantially straight upstream region for moving along the path; 
wherein the first mover comprises:
i. a first head comprising a substantially flat surface adapted for transporting as the first article; 
ii. a first driven member that is oriented to be contacted by at least one drive element at any position along the path; 
iii. a first tangential velocity;
e. the plurality of movers comprising a second mover movably mounted on the track in the substantially straight downstream region for moving along the path, the second mover comprises:
i. a second head comprising a substantially flat surface adapted for transporting the second article; 
ii. a second driven member that is oriented to be contacted by at least one drive element at any position along the path; 
iii. a second tangential velocity;
f. a plurality of drive elements arranged along the track; the drive elements each comprising a surface that is oriented to contact the first or second driven members;  the plurality of drive elements configured to sequentially engage the first and second driven members to provide controlled motion of the first and second movers independently around the track; wherein the drive elements are each driven by a rotary motor;
g. a programmable computer control system in communication with the rotary motors for controlling the motion of the rotary motors; a first linear tangential velocity of the first mover in the upstream region of the track matches the first tangential velocity of the rotating cylindrical apparatus, the first article is transported by the upstream rotating cylindrical apparatus is tangentially transferred to the first head at a first pitch; the second linear tangential velocity of the second mover in the substantially straight downstream region of the track matches the second tangential velocity of the downstream rotating cylindrical apparatus; and 
the second article transported by the second head will tangentially transfer to the downstream rotating cylindrical apparatus at a second pitch, as claimed.

Relative to claim 16, the prior art does not disclose: An apparatus for repitching and rotation of a plurality of articles comprising:
a. an upstream rotating cylindrical apparatus configured to rotate at a first tangential velocity;
b. a downstream rotating cylindrical apparatus configured to rotate at a second tangential velocity;
c. a closed loop track comprising: 
a substantially straight upstream region and a substantially straight downstream region; the track forms a path for a plurality of movers;
d. the plurality of movers comprising a first mover movably mounted on the track in the substantially straight upstream region; the first mover comprises a first linear tangential velocity;
e. the plurality of movers comprising a second mover movably mounted on the track in the substantially straight downstream region comprising a second linear tangential velocity; 
each of the first and second mover comprises a head comprising a substantially flat surface that is rotatably affixed to the mover; each of the heads can rotate the article to at least a first and a second rotational position on an axis orthogonal to the direction of the path of the first and/or second mover; 
wherein the first linear tangential velocity of the first mover matches the first tangential velocity of the upstream rotating cylindrical apparatus and; 
an article transported by the upstream rotating cylindrical apparatus will tangentially transfer to the head at a first pitch and at the first rotational position; and 
the second linear tangential velocity of the second mover in the substantially straight downstream region matches the second tangential velocity of the downstream rotating cylindrical apparatus at a second pitch and at the second rotational position, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655